lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
HARR|SON DlV|S|ON
JOSEPH WAYNE STARR » PLA|NT|FF
V. CASE NO. 3:18-CV-03068

BRET LAFALLETTE; BRANDON
GOD|N; and ANDREW ALTON BOLlN. DEFENDANTS

OP|NlON AND ORDER

Plaintiff Joseph Wayne Starr filed this action pursuant to 42 U.S.C. §1983. He
proceeds pro se and in forma pauperis P|aintiff was incarcerated in the Newton County
Detention Center when he filed the Complaint (Doc. 2).

Rule 5.5(c)(2) of the Loca| Ru|es for the Eastern and Western Districts of
Arkansas requires pro se parties to “prompt|y notify the C|erk and other parties to the
proceedings of any change in his or her address, to monitor the progress of the case,
and to prosecute or defend the action diligent|y.” Additional|y, the Federa| Ru|es of Civil
Procedure specifically contemplate dismissal of a case on the grounds that the plaintiff
failed to prosecute or failed to comply with orders of the Court. See Fed. R. Civ. P.
41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the district
court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule
41 (b), a district court has the power to dismiss an action based on “the plaintiffs failure
to comply with any Court order." Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986)
(quoting Ha/ey v. Kansas City Star, 761 F.2d 489, 491 (8th Cir. 1985)).

On June 29, 2018, mail was returned to the Court (Doc. 11) as undeliverable. No

forwarding address was available. Plaintiff was given until July 30, 2018, to provide the

Court with his new address On July 2, 2018, mail was again returned as undeliverab|e
(Doc. 13). The Court added the post office box for the Newton County Detention Center
to the address and resent all returned documents On July 13, 2018, mail was again
returned as undeliverab|e (Doc. 14).

On October11,2018, Defendants filed a Motion to Dismiss (Doc. 24) on the basis
that Plaintiff was not in compliance with Rule 5.5(c)(2). Defendants noted in the |V|otion
that they had been unable to effect service of correspondence their answer, and
discovery requests on the P|aintiff. That same day, an Order (Doc. 27) was entered
giving P|aintiff until November 1, 2018, to respond to the l\/lotion to Dismiss. P|aintiff
was advised that failure to comply with the Order “sha|| result in the dismissal of this

action, without prejudice, pursuant to Loca| Rule 5.5(c)(2). This Order was not
returned as undeliverable.

To date, P|aintiff has not provided a new address or contacted the Court in any
way. P|aintiff has not filed anything with the Court since his complaint was filed on June
4, 2018. Plaintiff also has not responded to the lVlotion to Dismiss.

Accordingly, this case is D|SM|SSED W|THOUT PREJUD|CE pursuant to Rule

41(b) of the Federa| Ru|es of Civi| Procedure and Rule 5.5(c)(2) of the Local Ru|es for

   

the Eastern and Western Districts of rkansas.
|T |S SO ORDERED on this

day of November, "

 

